Citation Nr: 1627018	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  11-24 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to an initial disability rating for ischemic heart disease in excess of 30 percent, prior to February 22, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to November 1970.  He also had a period of other than honorable service from August 1972 to May 1974.  A June 2010 administrative decision found that the latter period of service was dishonorable for VA purposes and that the Veteran was not entitled to benefits based on that period of service.  38 U.S.C.A. § 5303(a) (West 2014); 38 C.F.R. § 3.12(c)(6) (2015).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision that denied service connection for bilateral hearing loss, and a November 2010 rating decision which granted service connection for ischemic heart disease associated with herbicide exposure, and assigned an initial disability rating of 30 percent.  Both rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran initially requested a hearing before a Veterans Law Judge with regard to his claim for service connection for hearing loss, but in a February 2016 statement, he indicated his wish to withdraw that request and have the file forwarded to the Board for adjudication.  Accordingly, the Veteran's hearing request is withdrawn.

Concerning the increased rating claim, in November 2015, the RO issued a new rating decision granting a 100 percent disability rating for that disability, effective February 22, 2013.  As this constitutes a maximum grant for that disability from that date onward, the Board has characterized the claim on appeal as one for an increased initial rating in excess of 30 percent, prior to February 22, 2013.  

Generally speaking, a claim for an increased disability rating for a service-connected disability also includes a claim of entitlement to total disability based on individual unemployability (TDIU), if reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran has been granted TDIU effective March 12, 2012, through February 22, 2013, the date his combined disability rating reached 100 percent.  On March 12, 2012, the Veteran filed a claim for TDIU stating that he was anticipating leaving his job on April 1, 2012, due to his various service-connected disabilities.  As the Veteran indicated in that statement that he was still employed prior to his grant of TDIU, the Board finds that a claim for TDIU for any period prior to that grant was not raised by the record and, therefore, is not part of this appeal.  

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From January 20, 2010, to February 22, 2013, the Veteran's ischemic heart disease was exhibited by a workload of greater than 5 METs; ejection fraction was consistently greater than 50 percent and no congestive heart failure was found.  


CONCLUSION OF LAW

From January 20, 2010, to February 22, 2013, the criteria for a rating in excess of 30 percent for ischemic heart disease were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code (DC) 7005 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, the duty to notify was satisfied by way of a letter sent in June 2012.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (stating that notice timing defect may be cured by the issuance of fully compliant notification following readjudication of the claim).   

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Increased Disability Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's ischemic heart disease, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2015).

The Veteran was assigned an initial rating under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005, of 30 percent disabling effective January 20, 2010.  As discussed above, in a November 2015 rating decision, the RO granted a 100 percent disability rating effective February 22, 2013.  The Veteran contends that he is entitled to higher ratings for the period prior to that maximum disability grant.  

Ischemic heart disease is evaluated pursuant to 38 C.F.R. § 4.104, DC 7005.  This diagnostic code provides that a 30 percent rating is to be assigned when workload is greater than 5 metabolic equivalents of task (METs) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is assigned for more than one episode of acute congestive heart failure in the past year, or; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure, or; when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005 (2015).

The evidence of record shows that in July 2009, the Veteran underwent a cardiac catheterization.  At that time he was found to left ventricular ejection fraction of 60 percent with normal left ventricular wall motion.  No congestive heart failure was noted.  No other symptoms were reported.  (See VBMS Medical Treatment Records, 5/18/2010).

In October 2009, the veteran presented at a VA facility to establish care.  He was noted to have had a stent placed 3 months prior for blocked artery found on a cardiac stress test.  He reported being tired often.  He had some exertional chest pain occasionally that was relieved by rest.  He reported a significant amount of shortness of breath prior to the stent placement.  He reported having occasional shortness of breath at that time, which was relieved by resting for several minutes.  No palpitations were reported.  No nocturnal dyspnea or orthopnea.  No snoring, coughing, wheezing or hemoptysis was reported.  He was noted to have a diagnosis of coronary artery disease.  The Veteran was advised to file a claim for service connection for ischemic heart disease.  (See VBMS Medical Treatment Record, 1/29/2010).

A January 20, 2010 cardiology diagnostic study gave a diagnosis of coronary artery disease (ischemic heart disease) with stent placement, but did not report METs levels or other symptoms.  (See VBMS Medical Treatment Record, 1/29/2010).

In July 2010, the Veteran was afforded a VA examination in connection with his service-connection claim.  He was given a diagnosis of ischemic heart disease.  Symptoms were reported as complaints of infrequent episodes of chest pain, the most recent being one month prior.  He denied shortness of breath, but did get dyspnea on exertion within walking one block.  He reported fatigue, although it had improved following stent placement.  He denied dizziness or syncope.  The METs level at which those symptoms occurred was 6.4.  Blood pressure was 120/78.  Ejection fraction was not reported.  (See VBMS VA Examination, 8/11/2010).

On August 13, 2012, the Veteran was again granted a VA examination in connection with his claim.  The Veteran was found to have symptoms including dyspnea, fatigue, angina, and dizziness manifesting at a workload greater than 5 METs but less than 7 METs.  Left ventricular ejection fraction was 71 percent as of January 16, 2012.  No evidence of hypertrophy or dilatation was found.  (See VBMS C&P Examination, 8/13/2012).  

On March 22, 2013, a VA examination reported dyspnea and fatigue at 1-3 METs and left ventricular ejection fraction of 66 percent.  (See VBMS C&P Examination, 3/22/2013).  As mentioned above, following the March 22, 2013 VA examination, the Veteran was granted a 100 percent disability rating for his ischemic heart disease, which constitutes a total grant of benefits from that date forward.  

In light of the evidence of record, the Board finds that prior to March 22, 2013, the Veteran's ischemic heart disease was appropriately rated at 30 percent disabling.  For that period of time, the Veteran was not found to have any episodes of acute congestive heart failure.  He also had no METs workload results of 5 or less resulting in dyspnea, fatigue, angina, dizziness, or syncope and no left ventricular ejection fraction readings of 50 percent or less.  Therefore, an evaluation greater than 30 percent is not appropriate.  38 C.F.R. § 4.104, DC 7005.  In reaching this conclusion, the Board has considered all evidence of record; however, because the preponderance of the evidence is against the claim for a higher rating, the "benefit-of-the-doubt" rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1995); 38 C.F.R. § 4.3 (2015)

The evident and reported effects of the Veteran's ischemic heart disease, have been fully considered and are contemplated in the rating schedule.  The Veteran has not evidenced any symptoms not included in the rating criteria, and the Board is aware of none.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is presently also service-connected for posttraumatic stress disorder (PTSD).  There is no indication in the evidence of record that that condition causes a collective effect on his ischemic heart disease.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (holding that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).  

For these reasons, the Board declines to remand this case for referral to the Director, Compensation Service, for extraschedular consideration.  


ORDER

Entitlement to a disability rating in excess of 30 percent for ischemic heart disease, prior to March 22, 2013, is denied.  



REMAND

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's medical history and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In the instant matter, the Veteran was afforded a VA examination in July 2010 with regard to his claim of service connection for bilateral hearing loss.  Upon review, the Board finds that the rationale provided by the VA examiner regarding the cause of the Veteran's confirmed bilateral hearing loss is inadequate, namely that it relied exclusively on a finding of normal hearing upon separation from service.  

Even though hearing loss may not have been demonstrated at separation, a Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, given the Veteran's assertions regarding onset, an opinion based solely on the lack of a showing of hearing loss upon separation is inadequate.  

Given that VA has conceded in-service noise exposure, the Board finds that an additional opinion is necessary to properly address the question of etiology of the Veteran's bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination in connection with his claim of service connection for hearing loss.  The paperless record and a copy of this remand must be provided and reviewed by the examiner as part of the examination.  All indicated tests should be performed and all findings set forth in detail.

The examiner should state whether it is at least as likely as not that any hearing loss had onset during military service or is otherwise related to in-service noise exposure.  

A complete rationale for all opinions must be provided.  Citation to evidence of record, known medical principles and medical treatise evidence should be given in support of the requested opinions.  The examiner is reminded that an opinion based solely on lack of hearing loss in service and the time between separation from service and onset of hearing loss will be deemed inadequate.  The medical reasons for accepting or rejecting the Veteran's theory of onset should be set forth, including a discussion as to whether her disability may have had a delayed onset following noise exposure during military service.

2. Thereafter, the RO should readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


